DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/02/2021 has been entered.  Claims 1-22 remain pending.  Claim 23 has been added.
	The previous rejections of claims 7, 15, and 22 under 35 USC 112(b), claims 1 and 3-7 under 35 USC 102(a)(1) as being anticipated by Thuresson (WO 2104/177710 A1), claims 8 and 10-15 under 35 USC 102(a)(1) as being anticipated by Thuresson (WO 2014/177710 A1), and claims 16 and 18-22 under 35 USC 102(a)(1) as being anticipated by Thuresson (WO 2014/177710 A1) ae withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being ancitipated by Micallef (US 5,472,994).
Regarding claim 23, Micallef discloses therapeutic exercise putties which are bouncing putties (C1/L8-10, C1/L31-53).  According to the original specification, physical therapy aids for hands generally have a dilatant property (P1/L15-28).  The exercise putties include a chain-extend polysiloxane gum.  The chain-extended polysiloxane raction product is formed by reacting polydiorganosiloxane with a reactant containing oxygen and either boron or tin (C2/L8-23 and claim 2).  Since boron is optional, boron is present at 0 wt%.  The polysiloxane is an hydroxyl end-stopped polydimethylsiloxane fluid (hydroxyls are on both ends; at least two reactive functional groups) (C2/L24-34).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson (WO 2014/177710 A1) in view of Bloomfield (US 2015/0344635 A9).
Regarding claims 1 and 4-5, Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20) comprising a polymeric composition comprising at least one covalently cross-linked siloxanyl polymer cluster which is further crosslinked by a boron compound (P4/L18-24, P6/L27-29).  The siloxanyl polymers may comprise on average at least two or at least three hydroxyl moieties per molecule (P5/L1-5).  The siloxanyl polymer include polydiphenylsiloxane, polydibutylsiloxane, polydipropylsiloxane, polydiethylsiloxane, polydimethylsiloxane (P6/L6-12).  The concentration of boron within the polymeric composition is 0.010-00.16 wt% which is within the claimed range (P23/L18-22).  Per the teaching of the original specification, Silly Putty ® generally have a dilatant property (P1/L15-28).  Thuresson discloses the siloxanyl polymer clusters may contain vinyl-containing siloxanyl polymers (P14/L24-29).
	However, Thuresson does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium compounds can be substitute for some of the boron compounds as temporary crosslinkers.  The titanium compounds include titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxide [0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Thuresson and Bloomfield are analogous art concerned with the same field 
Regarding claim 3, Thuresson discloses the siloxanyl polymer may typically have a viscosity in the range of 25-20000 cP at 20°C (P17/L7-9). The siloxanyl polymers may have a number average molecular weight in the range of 2 kD to 100 kD (P17/L7-9).  It would be expected that the siloxanyl polymer would have a weight average molecular weight well above about 500 Da since the weight average molecular weight would be the same or greater than the number average molecular weight.
Regarding claims 6-7, Thuresson discloses additives, such as pigments or colorants (P27/L23-30).  Other additives include particulate or granular material, such as microspheres of plastic ceramics or glass as well as mica particles (P25/L5-7, P25/L27-29). 

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson (WO 2014/177710 A1) in view of Bloomfield (US 2015/0344635 A9).
 Regarding claims 8-9 and 11-12, Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20) comprising a polymeric composition comprising at least one covalently 
	However, Thuresson does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium compounds can be substitute for some of the boron compounds as temporary crosslinkers.  The titanium compounds include titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxide [0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Thuresson and Bloomfield are analogous art concerned with the same field of endeavor, namely viscoelastic silicone rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add 
Regarding claim 10, Thuresson discloses the siloxanyl polymer may typically have a viscosity in the range of 25-20000 cP at 20°C (P17/L7-9). The siloxanyl polymers may have a number average molecular weight in the range of 2 kD to 100 kD (P17/L7-9).  It would be expected that the siloxanyl polymer would have a weight average molecular weight well above about 500 Da since the weight average molecular weight would be the same or greater than the number average molecular weight.
Regarding claim 13, Thuresson discloses the covalently cross-linked siloxanyl polymer cluster is reacted with the boron compound at a temperature in the range of 20-80°C (P31/L17-20).
Regarding claims 14-15, Thuresson discloses additives, such as pigments or colorants (P27/L23-30).  Other additives include particulate or granular material, such as microspheres of plastic ceramics or glass as well as mica particles (P25/L5-7, P25/L27-29). 

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson (WO 2014/177710 A1) in view of Bloomfield (US 2015/0344635 A9).
Regarding claims 16-17 and 19-20, Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20) comprising a polymeric composition comprising at least one covalently cross-linked siloxanyl polymer cluster which is further crosslinked by a boron compound (P4/L18-24, P6/L27-29).  Thuresson discloses the siloxanyl polymers may comprise on average at least two or at least three hydroxyl moieties per molecule (P5/L1-5).  The siloxanyl polymer include polydiphenylsiloxane, polydibutylsiloxane, polydipropylsiloxane, polydiethylsiloxane, polydimethylsiloxane (P6/L6-12).  The concentration within the polymeric composition is 0.010-00.16 wt% which is within the claimed range (P23/L18-22).  Thuresson discloses the process includes reacting the covalently cross-linked polymer with a boron compound with a particulate material (additive) (P29/L25-31).  Thuresson discloses the siloxanyl polymer clusters may contain vinyl-containing siloxanyl polymers (P14/L24-29).
	However, Thuresson does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium compounds can be substitute for some of the boron compounds as temporary crosslinkers.  The titanium compounds include titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxide [0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Thuresson and Bloomfield are analogous art concerned with the same field of endeavor, namely viscoelastic silicone rubber compositions.  It would have been obvious to 
Regarding claim 18, Thuresson discloses the siloxanyl polymer may typically have a viscosity in the range of 25-20000 cP at 20°C (P17/L7-9). The siloxanyl polymers may have a number average molecular weight in the range of 2 kD to 100 kD (P17/L7-9).  It would be expected that the siloxanyl polymer would have a weight average molecular weight well above about 500 Da since the weight average molecular weight would be the same or greater than the number average molecular weight.
Regarding claim 21, Thuresson discloses the covalently cross-linked siloxanyl polymer cluster is reacted with the boron compound at a temperature in the range of 20-80°C (P31/L17-20).
Regarding claim 22, Thuresson discloses additives, such as pigments or colorants (P27/L23-30).  Other additives include particulate or granular material, such as microspheres of plastic ceramics or glass as well as mica particles (P25/L5-7, P25/L27-29). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Micallef (US 5,472,994) as applied to claim 23 above in view of Bloomfield (US 2015/0344635 A9).
Regarding claim 2, Micallef discloses other tin and oxygen containing compound may be used as the reactant (C2/L14-23).
	However, Micallef does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium as temporary crosslinkers.  The titanium compounds include titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxide [0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Micallef and Bloomfield are analogous art concerned with the same field of endeavor, namely viscoelastic silicone rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the tin and oxygen containing compound per the teachings of Micalleff with the titanium compounds including titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxid as per the teachings of Bloomsfield, and the motivation to do so would have been as Bloomfield suggests some of the the titanium compounds as temporary crosslinkers [0077].  Addition of the titanium compounds would allow lower amounts of the boron compounds as crosslinking agents. “The combination of familiar elements according to known methods is likely to obvious when it does no more than KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).  See MPEP § 2143.02.     

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. The following comment(s) apply:
A) Applicant’s argument that Bloomfield’s composition does not behave like a dilatant putty, but rather a silicone rubber (page 8) is not persuasive.  Although Bloomfield’s silicon rubber has a different composition, Bloomfield does not teach away from the claimed catalyst of boron and titanium compound.  Bloomfield teaches the polyorganosiloxane has silanol groups and therefore comprises similar silicon polymers [0041].  Thuresson discloses dynamic or temporary crosslinks with a boron compound (P12/L4-5) but does not specify the presence of other catalysts.  Bloomfield provides evidence that not only boron but also titanium compounds may be used to replace some of the boron compounds for dynamic or temporary crosslinks [0077].  It would have been obvious to one of ordinary skill in the art to try reducing the amount of the boron compound with the titanium compounds per the teachings of Bloomfield.  “The combination of familiar elements according to known methods is likely to obvious when it does no more than yield predictable results”.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).  See MPEP § 2143.02.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767